Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 24, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00636-CV



                         IN RE LANCE BOWE, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              308th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2005-12087-A

                         MEMORANDUM OPINION

      On August 20, 2019, relator Lance Bowe filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221 Supp.); see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Honorable Alicia Franklin
York, presiding judge of the 311th District Court of Harris County to: (1) vacate and
declare void the December 19, 2018 order granting the motion to dismiss in Cause
No. 2005-12087A, and (2) reverse the order of the trial court granting the bill of
review in Cause No. 2015-77061 and render judgment denying the bill of review or
remand the bill of review for a jury trial.

      With certain exceptions not in play in this proceeding, to obtain mandamus
relief, the relator must show both that the trial court clearly abused its discretion and
that the relator has no adequate remedy at law, such as an appeal. In re Prudential
Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); In re
Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam).

      Relator is not entitled to mandamus relief from the order granting the motion
to dismiss because he has not shown that he lacks an adequate remedy through his
pending appeal of that order in Case No.14-19-00323-CV, in this court. See In re
Lerma, 144 S.W.3d 21, 26 (Tex. App.—El Paso 2004, orig. proceeding) (denying
mandamus relief “because the issues raised by relator are capable of being reviewed
in the pending appeal and he has failed to show how this remedy is inadequate”).

      Nor is relator entitled to mandamus relief from the order granting the bill of
review because he has not shown that an appeal after final judgment would not
provide an adequate remedy for any error. See In re Moreno, 4 S.W.3d 278, 281
(Tex. App.—Houston [14th Dist.] 1999, orig. proceeding) (denying mandamus
relief because relators have an adequate remedy for the grant of the bill of review by
appeal of the eventual final judgment in the underlying case); see also Patrick
O’Connor & Associates, L.P. v. Wang Inv. Networks, Inc., No. 01-12-00615-CV,
2013 WL 1451358, at *1–2 (Tex. App.—Houston [1st Dist.] Apr. 9, 2013, orig.
proceeding) (mem. op.) (“the general rule stated by both this Court and our sister
court in Houston [in Moreno] is that an interlocutory order granting a bill of review
may not be reviewed by mandamus, but by appeal of the eventual final judgment in


                                              2
the case”); In re Spiller, 303 S.W.3d 426, 430–31 (Tex. App.—Waco 2010, orig.
proceeding) (same, agreeing with Moreno).

      We therefore deny relator’s petition for writ of mandamus.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                        3